DICE, Judge.
The conviction is under Art. 567b, V.A.P.C. for the giving of a worthless check in the amount of $15.00, with punishment assessed at 30 days in jail and a fine of $25.00.
The complaint upon which the information is based fails to allege that the check was given with intent to defraud. The intent to defraud is an essential element of the offense. Art. 567b, Sec. 1, supra; Kuykendall v. State, 143 Texas Cr. Rep. 607, 160 S.W. 2d 525. Being an essential element of the offense, such intent should have been alleged in the complaint. Browder v. State, 163 Texas Cr. Rep. 375, 292 S.W. 2d 342, and McCormick v. State, Cause No. 30,550, (page 60, this volume), 323 S.W. 2d 462.
A valid complaint is a prerequisite to a valid information. Addison v. State, 283 S.W. 2d 55.
*215The judgment is reversed and the prosecution is ordered dismissed.
Opinion approved by the Court.